                            Case 18-11415        Doc 82     Filed 04/19/19      Page 1 of 1
Entered: April 19th, 2019
Signed: April 18th, 2019

SO ORDERED
Up to and including May 17, 2019.




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                    In re:   Case No.: 18−11415 − MMH        Chapter: 7

Theodore W. Wood
Debtor

                             ORDER GRANTING
          MOTION TO EXTEND TIME TO FILE THE FINANCIAL MANAGEMENT
                               CERTIFICATE
Upon consideration of the motion to extend time to file the financial management certificate filed by the debtor it is,
by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the motion to extend time to file the financial management certificate is hereby granted.


cc:    Debtor
       Attorney for Debtor − Douglas Robert Gorius
       All Parties
       All Counsel
       Case Trustee − Zvi Guttman

       U.S. Trustee

                                                    End of Order
44x01 (rev. 06/19/1998) − jhutchinson
